TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00269-CV



            In re Seton Northwest Hospital; Karen Brinkman, Risk Manager; and
                      Seton Northwest Hospital’s Custodian of Records


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                             ORDER

PER CURIAM

                Relators have filed a petition for writ of mandamus and a motion for temporary relief.

See Tex. R. App. P. 52.8, 52.10. We grant relators’ motion and stay the trial court’s April 6, 2015

order granting real party in interest Marissa Mercer’s petition to take depositions before suit, pending

final resolution of this appeal or further order of this Court. Further, the Court orders real party in

interest to file a response to the petition for writ of mandamus on or before May 18, 2015.

                It is so ordered on May 8, 2015.



Before Chief Justice Rose, Justices Goodwin and Field